                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              BUTTE DIVISION


REECE COX AND JODY                              Case No. CV-16-47-BU-BMM
HERTZOG,
                                                JUDGMENT IN A CIVIL CASE
                     Plaintiffs,

  vs.

NORTHWESTERN CORPORATION,
d/b/a NORTHWESTERN ENERGY
AND DOES 1-25,

                     Defendant.


  X     Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

       Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED:

        In accordance with the Jury Verdict rendered on October 24, 2018, document
 number 112, Judgment is entered in favor of the Defendant and against the
 Plaintiffs.

        Dated this 26th day of October, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ S. Redding
                                                    S. Redding, Deputy Clerk
